Case: 20-20569     Document: 00515966315         Page: 1     Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 5, 2021
                                  No. 20-20569
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rasheed Babatunde Kayode,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:08-CR-387-1


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In 2009 Rasheed Babatunde Kayode was convicted of mail fraud,
   aggravated identity theft, and unlawful procurement of naturalization. On
   Friday, October 16, 2020, the Government filed a motion to unseal Kayode’s
   PSR so that it could be used in his removal proceedings to analyze whether
   his mail fraud conviction was an aggravated felony for immigration purposes.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20569      Document: 00515966315          Page: 2    Date Filed: 08/05/2021




                                    No. 20-20569


   The district court granted the motion in an order dated Monday, October 19,
   2020. Pursuant to the district court’s order, the Immigration Judge (IJ) used
   the PSR in Kayode’s immigration proceeding on November 19, 2020. On
   June 4, 2021, the Board of Immigration Appeals affirmed the IJ’s ruling.
          This court should always be cognizant of its jurisdiction and examine
   the issue sua sponte when necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th
   Cir. 1987).     Mootness implicates the Article III case-or-controversy
   requirement and is thus a jurisdictional matter. United States v. Heredia-
   Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc). “A case becomes moot
   only when it is impossible for a court to grant any effectual relief whatever to
   the prevailing party.” Id. (internal quotation marks and citation omitted).
          The district court’s order limited the use of the PSR to Kayode’s
   “deportation proceedings,” and the PSR was “not unsealed for any other
   purpose.” Since these proceedings have already taken place and the PSR was
   considered in them, any victory he would receive vis-à-vis his requested
   relief—vacatur of the disputed order—would be hollow because the PSR was
   already considered for the limited purpose for which it was unsealed. In other
   words, prevailing in this appeal would not result in “effectual relief.”
   Heredia-Holguin, 823 F.3d at 340 (internal quotation marks and citation
   omitted).
          Accordingly, this appeal is DISMISSED as moot.




                                          2